EXHIBIT 10.56


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


Micron NTC CONFIDENTIAL


TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
 


 
This TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (this “Agreement”), is made and
entered into as of this 21st day of April, 2008 (“Effective Date”), by and
between Micron Technology, Inc, a Delaware corporation (“Micron”), and Nanya
Technology Corporation (Nanya Technology Corporation [Translation from
Chinese]), a company incorporated under the laws of the Republic of China
(“NTC”).  (Micron and NTC are referred to in this Agreement individually as a
“Party” and collectively as the “Parties”).
 
RECITALS
 
A.           Micron currently designs and manufactures Stack DRAM Products (as
defined herein) and develops Process Technology (as defined herein) therefor.
NTC and Micron desire to engage in joint development and/or optimization of
Process Technology for process nodes of 68 nm, 50nm  and other dimensions and
joint development of Stack DRAM Designs for Stack DRAM Products to be
manufactured on such process nodes, as the Parties may agree in the JDP
Agreement.
 
B.            To effectuate their desires, Micron will license NTC under
Background IP for the design, development and manufacture of certain Stack DRAM
Products.  Micron and NTC will also transfer each other Foundational Know-How
and license each other thereunder for the design, development and manufacture of
certain Stack DRAM Products.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
 
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1           Definitions.
 
“Adjusted Revenues” means [***].
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
 
 
DLI-6195533v3
 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Background IP” means [***].
 
“BEOL Costs” means [***].
 
“Burn-In” means [***].
 
“Burn-In Document” means a document that describes the specification of voltage
and test pattern settings in the Burn-In test program.  The Burn-In Document
also describes the methodology of how the voltage and test pattern settings are
optimized.
 
“Closing” means the remittance by NTC and MNL of the first capital contribution
to the Joint Venture Company as set forth in Section 2.6 of the Joint Venture
Agreement.
 
“Commodity Stack DRAM Products” means Stack DRAM Products for system main memory
for computing or Mobile Devices, in each case that are fully compliant with one
or more Industry Standard(s).
 
“Confidential Information” means that information described in Section 8.1
deemed to be “Confidential Information” under the Mutual Confidentiality
Agreement.
 
“Contractor” means a Third Party who (a) is contracted by a Party in connection
with work to be conducted by such Party under a SOW, (b) has agreed to assign to
such contracting Party all rights in and to any inventions, discoveries,
improvements, processes, copyrightable works, mask works, trade secrets or other
technology that are conceived or first reduced to practice, whether patentable
or not, as a result of any performance by such Third Party of any obligations of
such Party under a SOW, and all Patent Rights, IP Rights and other intellectual
property rights in the foregoing, and (c) has agreed to grant a license to such
contracting Party, with the right to sublicense of sufficient scope that
includes the other Party, under all Patent Rights, IP Rights and other rights of
the Third Party reasonably necessary for such contracting Party and the other
Party to exploit the work product created by the Third Party consistent with the
rights granted by the contracting Party to the other Party under the Joint
Venture Documents.
 
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
[***] of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Design Qualification” means, [***].
 
 
DLI-6195533v3
 
2

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Design SOW” means [***].
 
“DRAM Product” means any stand-alone semiconductor device that is a dynamic
random access memory device and that is designed or developed primarily for the
function of storing data, in die, wafer or package form.
 
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Existing Entity” means [***].
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party’s Contractors, subcontractors or agents).
 
“Foundational Know-How” means, with respect to each Party, [***].
 
“Foundry Customer” means a Third Party customer for Stack DRAM Products for
[***].
 
“Foundry Customer Adjusted Revenues” means [***].
 
“Foundry Customer Products” means [***].
 
“FT” means [***].
 
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
 
“Gross Revenues” means, [***].
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if
[***].
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
 
DLI-6195533v3
 
3

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“JDP Agreement” means that certain Joint Development Program Agreement by and
between Micron and NTC effective as of the Effective Date referred to on
Schedule 2.1 of the Master Agreement Disclosure Letter.
 
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of the Parties under the JDP Agreement.
 
“JDP Inventions” means all discoveries, improvements, inventions, developments,
processes or other technology, whether patentable or not, that is/are conceived
by one or more Representatives of one or more of the Parties in the course of
activities conducted under the JDP Agreement.
 
“JDP IP Royalties” means [***].
 
“JDP Process Node” means any Primary Process Node or Optimized Process Node
resulting from the research and development activities of the Parties pursuant
the JDP Agreement.
 
“JDP Work Product” means [***].
 
“Joint Venture Agreement” means that certain Joint Venture Agreement by and
between NTC and MNL effective as of the Effective Date referred to on Schedule
2.1 of the Master Agreement Disclosure Letter.
 
“Joint Venture Company” means the company formed and operated in accordance with
the Joint Venture Documents.
 
“Joint Venture Company Joinder” means that certain Joinder of the Joint Venture
Company to the Mutual Confidentiality Agreement.
 
“Joint Venture Documents” means the Master Agreement and each of the agreements
listed on Schedules 2.1 through 2.5 of the Master Agreement Disclosure Letter.
 
 “Mask Data Processing” means [***].
 
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“Master Agreement” means that certain Master Agreement by and between NTC and
Micron dated as of the Effective Date.
 
“Master Agreement Disclosure Letter” means that certain Master Agreement
Disclosure Letter by and between NTC and Micron dated as of Effective Date
containing the Schedules required by the Master Agreement.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
 
DLI-6195533v3
 
4

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Micron IP Royalties” mean any royalties owed by NTC to Micron under the TTLA
68-50.
 
“Micron Qualified Fab” means [***].
 
“Micron Products” means [***].
 
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
 
 “Mobile Device” means a handheld or portable device using as its main memory
one or more Stack DRAM Products that is/are compliant with an Industry Standard
[***].
 
“Mutual Confidentiality Agreement” means (i) prior to the Closing, that certain
Mutual Confidentiality Agreement among NTC, Micron and MNL referred to on
Schedule 2.1 of the Master Agreement Disclosure Letter, and (ii) following the
Closing, that certain Mutual Confidentiality Agreement among NTC, Micron and MNL
referred to on Schedule 2.1 of the Master Agreement Disclosure Letter, as joined
by the Joint Venture Company through the Joint Venture Company Joinder.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Products” means [***].
 
“NTC Qualified Fab” means [***].
 
“OPC” means optical proximity correction of the circuit layout patterns, which
is important in Mask Data Processing.
 
“Optimized Process Node” means [***].
 
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Primary Process Node” means [***].
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose
 
 
DLI-6195533v3
 
5

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


of which test is to determine how many and which of the die meet the applicable
criteria for such die set forth in the specifications.
 
“Process Development Contractor” means [***].
 
“Process Node” means [***].
 
“Process Qualification” means, [***].
 
“Process SOW” means [***].
 
“Process Technology” means that process technology developed before expiration
of the Term and utilized in the manufacture of Stack DRAM wafers, including
Probe Testing and technology developed through Product Engineering thereof,
regardless of the form in which any of the foregoing is stored, but excluding
any Patent Rights and any technology, trade secrets or know-how that relate to
and are used in any back-end operations (after Probe Testing).
 
“Product Engineering” means any one or more of the engineering activities
described on Schedule 7 to the JDP Agreement as applied to Stack DRAM Products
or Stack DRAM Modules.
 
“RASL” means that certain Restricted Activities Side Letter agreement by and
between the Parties effective as of the Effective Date referred to on Schedule
2.1 to the Master Agreement Disclosure Letter.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).
 
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or financial advisor of such Party who is under an
obligation of confidentiality to such Party by contract or ethical rules
applicable to such Person.
 
“Royalties” means [***].
 
“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
 
“SOW” means a statement of the work that describes research and development work
to be performed under the JDP Agreement and that has been adopted by the JDP
Committee pursuant to the procedures set forth therein.
 
“Stack DRAM” means dynamic random access memory cell that functions by using a
capacitor arrayed predominantly above the semiconductor substrate.
 
 
DLI-6195533v3
 
6

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 3
of the JDP Agreement or as otherwise determined by the JDP Committee in a SOW.
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
“Term” shall have the meaning set forth in Section 9.1.
 
“Third Party” means any Person other than NTC or Micron.
 
“TTLA 68-50” means that certain Technology Transfer and License Agreement for
68-50nm Process Nodes by and between the Parties dated as of the Effective Date.
 
1.2           Certain Interpretive Matters.
 
(a)           Unless the context requires otherwise, (1) all references to
Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles,
Exhibits, Appendices or Schedules of or to this Agreement, (2) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP, (3) words in the singular include the plural and
vice versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” will mean calendar days.
 
(b)           No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the
 
 
DLI-6195533v3
 
7

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


drafting thereof or (2) any such provision is inconsistent with any prior draft
of this Agreement or such provision.
 
ARTICLE 2
 
LICENSES
 
2.1           Micron Grant to NTC.  Subject to the terms and conditions of this
Agreement and the applicable terms of the Joint Venture Documents, Micron grants
to NTC a [***] license to [***]:
 
(a)           [***];
 
(b)           [***];
 
(c)           [***];
 
(d)           [***]; and
 
(e)           to use, sell, offer to sell, distribute, import, export and/or
otherwise dispose of [***] manufactured in accordance with the foregoing.
 
2.2           NTC Grant to Micron.   Subject to the terms and conditions of this
Agreement and the applicable terms of the Joint Venture Documents, NTC grants to
Micron a [***] license to [***]:
 
(a)           [***];
 
(b)           [***];
 
(c)           [***];
 
(d)           [***]; and
 
(e)           to use, sell, offer to sell, distribute, import, export and/or
otherwise dispose of [***] manufactured in accordance with the foregoing.
 
2.3         Rights Following Termination of JDP Agreement.  Upon termination of
the JDP Agreement, [***].
 
2.4           Reservations of Rights.
 
(a)           Except as expressly set forth in Section 2.1, [***].
 
(b)           [***].
 
 
DLI-6195533v3
 
8

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


ARTICLE 3
 
SERVICES
 
3.1           Assistance For Qualification of Second Source for Mask
Purchases.  As reasonably requested by NTC and to the extent fulfilling such
request would not cause disruption of Micron’s operations, Micron will use
commercially reasonable efforts to assist NTC in providing the JDP Committee the
information necessary for it to qualify a second source [***].
 
3.2           [***]     As reasonably requested by NTC and to the extent
fulfilling such request would not cause disruption of Micron’s operations,
[***].
 
ARTICLE 4
 
PAYMENTS
 
4.1           Royalties for JDP Process Nodes of [***].
 
(a)           [***]
 
(b)           [***]
 
(c)           [***]
 
4.2           [***]
 
4.3           Royalty Reporting and Payment.  Within sixty (60) days following
the end of [***] for so long as any Royalties are payable hereunder, NTC shall
submit to Micron a written report, which is certified by NTC’s chief financial
officer as complete and correct, setting forth in reasonable detail, [***].  NTC
shall pay to Micron all Royalties due for such [***] contemporaneously with the
submission of such report in accordance with Section 4.5.  NTC shall cause each
of its Affiliates who dispose of Stack DRAM Product in a manner that causes
Royalties to be due to provide a written report, which is certified by the
Affiliate’s chief financial officer as complete and correct, setting forth in
reasonable detail such Affiliate’s dispositions of Stack DRAM Product and
corresponding Royalties for the [***] that is the subject of each of the
foregoing reports of NTC.  NTC shall provide a copy of each report from an
Affiliate to Micron with submission of NTC’s report.
 
4.4           Audit Rights and Records.  Micron shall have the right to have an
independent Third Party auditor audit [***], upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to the
Mutual Confidentiality Agreement, all records and accounts of NTC relevant to
the calculation of Royalties in the [***] of the audit; provided however, NTC
shall not be obligated to provide any records and book of accounts existing
prior to the Effective Date.  NTC shall, and shall cause its Affiliates to, for
at least a period of [***] of their creation, keep complete and accurate records
and books of accounts concerning all transactions relevant to calculation of
Royalties in sufficient detail to enable a complete and detailed audit to be
conducted.  NTC shall cause any Affiliate that disposes of Stack DRAM Product in
a manner that causes Royalties to be due to keep records and permit an audit of
such records consistent with the obligations of NTC hereunder.  [***]
 
 
DLI-6195533v3
 
9

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


4.5           Reports and Invoices; Payments.
 
(a)           All reports and invoices under this Agreement may be sent by any
method described in Section 10.1 or electronically with hardcopy confirmation
sent promptly thereafter by any method described in Section 10.1.  Such reports
and invoices should be sent to the following contacts or such other contact as
may be specified hereafter pursuant to a notice sent in accordance with Section
10.1:
 
(i)           Invoices to NTC:
 
[***]
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 Rd. Kueishan, Taoyuan, Taiwan, R. O. C.
Fax:                      [***]
E-Mail:                [***]


(ii)           Reports to Micron:
 
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-720
Boise, Idaho, USA 83707-0006
Fax:                      [***]
Email:                   [***]


(b)           All amounts owed by a Party under this Agreement are stated,
calculated and shall be paid in United States Dollars ($ U.S.).
 
(c)           Payment is due on all amounts properly invoiced within thirty (30)
days of receipt of invoice.  All payments made under this Agreement shall be
made by wire transfer to a Micron bank account designated by the following
person or by such other person designated by notice:
 
Payments to Micron:


[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
Fax:                      [***]
Email:                   [***]


4.6           Interest.  Any amounts payable to Micron hereunder and not paid
within the time period provided shall accrue interest, from the time such
payment was due until the time payment is actually received, at the rate of
[***] or the highest rate permitted by Applicable Law, whichever is lower.
 
 
DLI-6195533v3
 
10

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


4.7           Taxes.
 
(a)           All sales, use and other transfer Taxes imposed directly on or
solely as a result of the services, rights licensed or technology transfers or
the payments therefor provided herein shall be stated separately on the service
provider’s, licensor’s or technology transferor’s invoice, collected from the
service recipient, licensee or technology transferee and shall be remitted by
service provider, licensor or technology transferor to the appropriate Taxing
Authority (“Recoverable Taxes”), unless the service recipient, licensee or
technology transferee provides valid proof of tax exemption prior to the
Effective Date or otherwise as permitted by law prior to the time the service
provider, licensor or technology transferor is required to pay such taxes to the
appropriate Taxing Authority.  When property is delivered, rights granted and/or
services are provided or the benefit of services occurs within jurisdictions in
which collection and remittance of Taxes by the service recipient, licensee or
technology transferee is required by law, the service recipient, licensee or
technology transferee shall have sole responsibility for payment of said Taxes
to the appropriate Taxing Authority.  In the event any Taxes are Recoverable
Taxes and the service provider, licensor or technology transferor does not
collect such Taxes from the service recipient, licensee or technology transferee
or pay such Taxes to the appropriate Governmental Entity on a timely basis, and
is subsequently audited by any Taxing Authority, liability of the service
recipient, licensee or technology transferee will be limited to the Tax
assessment for such Recoverable Taxes, with no reimbursement for penalty or
interest charges or other amounts incurred in connection therewith.  Except as
provided in Section 4.7(b), Taxes other than Recoverable Taxes shall not be
reimbursed by the service recipient, licensee or technology transferee, and each
Party is responsible for its own respective income Taxes (including franchise
and other Taxes based on net income or a variation thereof), Taxes based upon
gross revenues or receipts, and Taxes with respect to general overhead,
including but not limited to business and occupation Taxes, and such Taxes shall
not be Recoverable Taxes.
 
(b)           In the event that the service recipient, licensee or technology
transferee is prohibited by Applicable Law from making payments to the service
provider, licensor or technology transferor unless the service recipient,
licensee or technology transferee deducts or withholds Taxes therefrom and
remits such Taxes to the local Taxing Authority, [***].
 
4.8           [***].  Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 10.1, NTC
will [***] until notified by Micron in accordance with Section 10.1.
 
ARTICLE 5
 
OTHER INTELLECTUAL PROPERTY MATTERS
 
5.1           Intellectual Properties Retained.  Nothing in this Agreement shall
be construed to transfer ownership of any intellectual property rights from one
Party to another Party.
 
5.2           Cooperation In Claims Of Patent Infringement.  [***]
 
 
DLI-6195533v3
 
11

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


ARTICLE 6
 
WARRANTIES; DISCLAIMERS
 
6.1           No Implied Obligation or Rights.  Nothing contained in this
Agreement shall be construed as:
 
(a)           a warranty or representation that any manufacture, sale, lease,
use or other disposition of any products based upon any of the IP Rights
licensed or technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;
 
(b)           an agreement to bring or prosecute proceedings against Third
Parties for infringement, misappropriation or other violation of rights or
conferring any right to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation  of rights; or
 
(c)           conferring any right to use in advertising, publicity, or
otherwise, any trademark, trade name or names, or any contraction, abbreviation
or simulation thereof, of either Party.
 
6.2           Third Party Software.  Exploitation of any of the rights licensed
or technology transferred hereunder may require use of Software owned by a Third
Party and not subject to any license granted under any of the Joint Venture
Documents.  Nothing in this Agreement shall be construed as granting to any
Party, any right, title or interest in, to or under any Software owned by any
Third Party.  Except as may be specified otherwise in any of the other Joint
Venture Documents, any such Software so required is solely the responsibility of
the each of the Parties.  Moreover, should a Party who transfers technology
under this Agreement discover after such transfer that it has provided Software
to the other Party that it was not entitled to provide, such providing Party
shall promptly notify the other Party and the recipient shall return such
Software to the providing Party and not retain any copy thereof.
 
6.3           Disclaimer.  [***].
 
6.4           Background IP.  Micron represents and warrants to NTC that the
Transferred Technology transferred to NTC pursuant to Section 3.1 of the TTLA
68-50 [***]
 
ARTICLE 7
 
LIMITATION OF LIABILITY
 
7.1           LIMITATION OF LIABILITY.  [***]
 
ARTICLE 8
 
CONFIDENTIALITY
 
8.1           Confidentiality Obligations.  Subject to the rights expressly
granted to the Parties hereunder and any applicable restrictions under the other
Joint Venture Documents, all
 
 
DLI-6195533v3
 
12

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


information provided, disclosed or obtained in connection with this Agreement,
the TTLA 68-50 or the performance of any of the Parties’ activities under this
Agreement or the TTLA 68-50 shall be deemed “Confidential Information” subject
to all applicable provisions of the Mutual Confidentiality Agreement.  The terms
and conditions of this Agreement and the TTLA 68-50 shall be considered
“Confidential Information” under the Mutual Confidentiality Agreement for which
Micron and  NTC shall be considered a “Receiving Party” under such
agreement.  The Parties acknowledge that Process Technology, JDP Process Nodes,
JDP Inventions, JDP Work Product and other information exchanged pursuant to the
JDP Agreement are subject to restrictions on disclosure set forth therein.
 
8.2           Additional Controls For Certain Information.  To the extent any
layout and schematics data/databases, scribe line test patterns, internal
architecture specifications, test modes and configurations, or similarly
sensitive information is provided to a Party under this Agreement, such subject
matter shall be stored solely on secure servers and password protected, and such
Party shall limit access to such data exclusively to those of its
Representatives who have a need to access such data for the purposes of
exercising its rights hereunder.
 
8.3           Micron Background IP and Foundational Know-How.
 
[***]
 
8.4           NTC Foundational Know-How.
 
(a)           [***]
 
(b)           [***]
 
(c)           [***]
 
(d)           Should Micron desire to engage the services of a Third Party to
assist Micron in the creation of a Stack DRAM Design, or portion thereof, [***].
 
(e)           Micron may [***].
 
8.5           Conflicts.  To the extent there is a conflict between this
Agreement and the Mutual Confidentiality Agreement, the terms of this Agreement
shall control.  To the extent there is a conflict between this Agreement and the
JDP Agreement, the JDP Agreement shall control.
 
ARTICLE 9
 
TERM AND TERMINATION
 
9.1           Term.  The term of this Agreement commences on the Effective Date
and continues in effect until terminated by mutual agreement.  (The period from
the Effective Date until termination is the “Term”).
 
9.2           Termination of License.
 
 
DLI-6195533v3
 
13

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


(a)           [***] An inadvertent disclosure by one Party or a Party’s
Representative of the other Party’s Confidential Information in violation of
this Agreement or the Mutual Confidentiality Agreement, as applicable, shall not
be considered a material breach of this Agreement provided that (i) such Party
takes prompt action to retract the disclosure and prevent further similar
violations, and (ii) the disclosure was not in intentional or willful disregard
of the non-disclosure obligations set forth in this Agreement or in the Mutual
Confidentiality Agreement.
 
(b)           [***].
 
9.3           Effects of Termination.
 
(a)           Termination of this Agreement or a Party’s license hereunder shall
not affect any of the Parties’ respective rights accrued or obligations owed
before termination.  In addition, the following shall survive termination for
any reason:  Articles 1, 6, 7 and 10 and Sections 2.4, 4.3 through  4.7, 5.1,
8.1, 8.2, 8.3(b), 8.4(b), 8.5 and 9.3.
 
(b)           Upon termination of a Party’s license under this Agreement
pursuant to Section 9.2(a), the Party whose license was terminated shall:
 
[***]
 
(c)           Upon termination of NTC’s license under this Agreement pursuant to
Section 9.2(b), NTC shall:
 
[***]
 
ARTICLE 10
 
MISCELLANEOUS
 
10.1         Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
If to NTC:                         Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:                    Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
 
 
DLI-6195533v3
 
14

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


Attention: General Counsel
Fax: 208.368.4537


10.2         Waiver.  The failure at any time of a Party to require performance
by the other Party of any responsibility or obligation required by this
Agreement shall in no way affect a Party’s right to require such performance at
any time thereafter, nor shall the waiver by a Party of a breach of any
provision of this Agreement by the other Party constitute a waiver of any other
breach of the same or any other provision nor constitute a waiver of the
responsibility or obligation itself.
 
10.3         Assignment.  [***]
 
10.4         Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
10.5         Force Majeure.  The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event.
 
10.6         Choice of Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.
 
10.7         Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of California, USA, and each of the Parties to
this Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.
 
10.8         Headings.  The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
 
10.9         Export Control.  Each Party agrees that it will not knowingly:  (a)
export or re-export, directly or indirectly, any technical data (as defined by
the U.S. Export Administration Regulations) provided by the other Party or (b)
disclose such technical data for use in, or export or re-export directly or
indirectly, any direct product of such technical data, including Software, to
any destination to which such export or re-export is restricted or prohibited by
United States or non-United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.
 
10.10       Entire Agreement.  This Agreement, together with its Schedules and
the agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect
 
 
DLI-6195533v3
 
15

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


to the subject matter hereof and supersede all prior agreements and
understandings, oral and written, between the Parties hereto with respect to the
subject matter hereof.
 
10.11       Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects.  Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby.  If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
10.12       Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
< Signature page follows >





 
 
DLI-6195533v3
 
16

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.
 


MICRON TECHNOLOGY, INC.






By: /s/ D. Mark
Durcan                                                                      
Name:  D. Mark Durcan
Title:   President and Chief Operating Officer






NANYA TECHNOLOGY CORPORATION




By: /s/ Jih
Lien                                                                      
Name:  Jih Lien
Title:  President






THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
ENTERED INTO BY AND BETWEEN MICRON AND NTC


 


 


 

 
 
 
DLI-6195533v3
 
17

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



Schedule 1


Background IP—Process  Nodes
 
[***]
 

 
Schedule 1
DLI-6195533v3
 
- 18 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL





 
Schedule 2


Background IP—Designs
 
[***]
 

 
Schedule 2
DLI-6195533v3
 
- 19 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



Schedule 3


Existing Entities






I.
Micron Existing Entities:

 
 
[***]

 


 


 
II.
NTC Existing Entities:

 
[***]
 





 
Schedule 3
DLI-6195533v3
 
- 20 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



Schedule 4


Staged Process Flow for Technology Transfer


[***]
 


 
Schedule 4
DLI-6195533v3
- 21 -

--------------------------------------------------------------------------------


